STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 February 27, 2015 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Ms. Anu Dubey Re: A&Q Long/Short Strategies Fund LLC File Nos. 333-194093; 811-21195 Ladies and Gentlemen: On behalf of A&Q Long/Short Strategies Fund LLC (the "Fund"), transmitted for filing with the Securities and Exchange Commission (the "Commission") is Post-Effective Amendment No. 1 to the Fund's Registration Statement (the "Registration Statement") on Form N-2 under the Securities Act of 1933, as amended (also constituting Amendment No. 29 to the Registration Statement under the Investment Company Act of 1940, as amended) (the "Amendment"). We hereby request that the Amendment be given a selective review.The prospectus and statement of additional information ("SAI") contained in the Amendment are substantially identical to the versions thereof contained in Pre-Effective Amendment No. 1 to the Fund's Registration Statement on Form N-2 (File No. 333-194093), filed with the Commission on April 29, 2014, except for the updating of financial information and other general updating of information.The prospectus and SAI filed herewith are marked to show changes from the versions of those documents filed on April 29, 2014. We propose to file an additional amendment to the Registration Statement as early in April 2015 as practicable, following receipt of your comments, if any, to the accompanying filing in order to formally incorporate the Fund's audited financial statements for the year ended December 31, 2014 and complete other omitted data, and seek effectiveness as of May 1, 2015. Should members of the Staff have any questions or comments regarding the Amendment, they should telephone the undersigned at 212.806.6274 or Gary L. Granik of this office at 212.806.5790. Very truly yours, /s/Brad A. Green Brad A. Green cc:Gary L. Granik
